Citation Nr: 0609868	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
from May 14, 2003, to September 25, 2003, and in excess of 20 
percent from September 26, 2006, for low back syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976, and again from March to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted an increased 
rating for the veteran's service-connected low back syndrome 
from noncompensable to 10 percent disabling, effective May 
14, 2003.  The veteran perfected a timely appeal of this 
determination to the Board.

In June 2004 rating, the RO again increased the rating for 
the veteran's low back syndrome from 10 percent to 20 percent 
disabling, effective from September 26, 2003.  However, as 
the veteran is in receipt of less than the maximum schedular 
rating for diseases and injuries of the spine, his claim for 
increase remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In November 2005, the veteran, accompanied by his 
representative, testified at a personal hearing conducted 
before the undersigned Veterans Law Judge at the local 
regional office.  At and subsequent to the hearing, 
additional evidence was submitted accompanied by a waiver of 
RO consideration.  This evidence will be considered by the 
Board in evaluating the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In the November 2005 hearing before the Board, the veteran 
indicated that his condition had worsened since he was last 
evaluated.  Specifically, the veteran stated that he had 
recently begun to have pain and numbness in his right leg as 
a result of his service-connected back condition.  The 
veteran also indicated that this pain and numbness limited 
the use of his leg and that he has problems walking when this 
occurs.  The most recent VA examination of the veteran dated 
in May 2004 indicated that at that time there was no 
radiation to his legs, and no weakness, fatiguability, or 
incoordination.  In addition, the Board notes that medical 
records submitted by the veteran after the November 2005 
hearing also indicate lumbar radiculopathy and radiating low 
back pain.  An August 2005 treatment note from the Dallas VA 
Medical Center indicated that the veteran's overall condition 
was worse with more radiation to the right leg without 
paresthesias.  Other treatment records also note low back 
pain with pain radiating down the right leg.  

Because the medical evidence indicates that the veteran's 
condition has likely worsened since his most recent VA 
examination, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

Additionally, where a claim is predicated on establishing the 
degree of disability, as in a claim for an increased rating, 
the ruling announced in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), would be 
for consideration.  As such, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, including notice that an effective date 
will be assigned if service connection is award.  
Dingess/Hartman, supra.  However, in this case, the notice 
provided to the veteran is inadequate as regards the latter 
element.  As this question is involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran as to the type of evidence that is needed to 
establish an effective date if an increase in the disability 
rating is awarded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1. Please sent the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish an effective 
date claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2 The RO should schedule the veteran for 
an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of the veteran's orthopedic 
and neurologic impairment related to his 
service-connected low back disability.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's back 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the low back.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.  And the 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If possible, the examiner should state 
whether the back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected back disorder should be 
identified and described.  Any functional 
impairment of the lower extremities due 
to the disc disease should be identified

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
      
3  After completion of the foregoing, the 
RO should again review the issue of 
entitlement to a disability rating in 
excess of 10 percent from May 14, 2003, 
to September 25, 2003, and in excess of 
20 percent from September 26, 2006, for 
low back syndrome.  If any determination 
remains adverse to the veteran, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


